Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

April 20, 2017

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

    As Representative of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Booz Allen Hamilton Inc., a Delaware corporation (the “Company”),
a wholly-owned subsidiary of Booz Allen Hamilton Holding Corporation, a Delaware
corporation (“Holding Corp.”), proposes to issue and sell to Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and the other several
Initial Purchasers named in Schedule A (the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $350,000,000 aggregate principal amount of the Company’s 5.125% Senior Notes
due 2025 (the “Notes”). Merrill Lynch has agreed to act as the representative of
the several Initial Purchasers (the “Representative”) in connection with the
offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of April 25, 2017 (the “Base Indenture”), among the Company, the
Guarantors (as defined below) and Wilmington Trust, National Association, as
trustee (the “Trustee”), and the First Supplemental Indenture, to be dated as of
April 25, 2017, among the Company, the Guarantors and the Trustee (the
“Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”). Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”).

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed at the Time of Delivery on a senior
unsecured basis, jointly and severally by the entities listed on the signature
pages hereof as “Guarantors” (collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees attached thereto are
herein collectively referred to as the “Securities.”

The issuance and sale of the Notes, the issuance of the Guarantees and the
repayment of certain borrowings under the Company’s existing credit facilities
as described in the Pricing Disclosure Package (as defined below) are referred
to herein collectively as the “Transactions.”

This Agreement, the Securities and the Indenture (including, where relevant,
each of the Base Indenture and the Supplemental Indenture) are referred to
herein as the “Transaction Documents.”



--------------------------------------------------------------------------------

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated April 17, 2017 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated April 20, 2017 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale that are deemed
to be incorporated by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents and warrants to, and agrees
with, each Initial Purchaser that, as of the date hereof and as of the Closing
Date (references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

 

2



--------------------------------------------------------------------------------

(a) No Registration Required. Assuming the accuracy of the representations and
warranties of the Initial Purchasers set forth in Section 2 hereof and with the
procedures set forth in Section 7 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers and to
each Subsequent Purchaser by the Initial Purchasers in the manner contemplated
by this Agreement and the Offering Memorandum to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
offered, solicited offers to buy or sold the Securities by means of any form of
general solicitation or general advertising (as those terms are used in Rule 502
under the Securities Act). With respect to those Securities sold in reliance
upon Regulation S, (i) none of the Company, its Affiliates or any person acting
on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage in any directed selling efforts within the meaning of Regulation S
and (ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities will not be, at the
Closing Date, of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representative expressly

 

3



--------------------------------------------------------------------------------

for use in the Pricing Disclosure Package, the Final Offering Memorandum or
amendment or supplement thereto, as the case may be. The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4). The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Company or its agents and representatives (other than the
Initial Purchasers, in their capacity as such) pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) Authorization of the Notes and the Guarantees. The Notes to be purchased by
the Initial Purchasers from the Company will on the Closing Date be in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, when executed and
authenticated in the

 

4



--------------------------------------------------------------------------------

manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding obligations of the
Company, enforceable in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles, and will be entitled to the benefits of the
Indenture. The Guarantees of the Notes on the Closing Date will be in the form
contemplated by the Indenture, have been duly authorized for issuance pursuant
to this Agreement and the Indenture and, when the Notes have been duly executed
and authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, will constitute valid
and binding agreements of the Guarantors enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles, and will be entitled to the benefits of the Indenture.

(i) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and, when executed and
delivered by the Company, the Guarantors and the Trustee in accordance with its
terms, will constitute a valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(j) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(k) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition (financial or otherwise),
business, properties or results of operations of the Company and its
subsidiaries taken as a whole (any such change is called a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business; and (iii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other subsidiaries, any
of its subsidiaries on any class of capital stock or other ownership interests
or repurchase or redemption by the Company or any of its subsidiaries of any
class of capital stock or other ownership interests.

 

5



--------------------------------------------------------------------------------

(l) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included or incorporated by reference in
the Offering Memorandum present fairly in all material respects the consolidated
financial position of the entities to which they relate as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The financial data set
forth in the Offering Memorandum under the caption “Offering Memorandum
Summary–Summary Historical Consolidated Financial and Other Data” fairly present
in all material respects the information set forth therein on a basis consistent
with that of the audited financial statements incorporated by reference into the
Offering Memorandum. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Offering Memorandum and the Pricing
Disclosure Package fairly present the information called for in all material
respects and have been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(m) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Company and the
Guarantors, to enter into and perform its obligations under each of the
Transaction Documents to which it is a party, and the Company and each
subsidiary is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except to the extent that the failure to be so qualified or
to be in good standing would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. All of the issued and
outstanding capital stock or other ownership interests of each subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable and is
owned by the Company, directly or through subsidiaries, free and clear of all
liens, equities, encumbrances or claims, except as disclosed in the Offering
Memorandum.

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document, as applicable,
each as amended or restated as of the date hereof, or (ii) in default that, with
the giving of notice or lapse of time, would be constitute such a default
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, the Company’s Credit Agreement, dated as of
July 31, 2012, as amended), or to which any of the property or assets of the
Company or

 

6



--------------------------------------------------------------------------------

any of its subsidiaries is subject (each, an “Existing Instrument”), except, in
the case of clause (ii) above, for such Defaults as would not, individually or
in the aggregate, result in a Material Adverse Change. The execution, delivery
and performance of the Transaction Documents by the Company and the Guarantors
party thereto, and the issuance and delivery of the Securities, and consummation
of the transactions contemplated hereby and thereby and by the Offering
Memorandum will not (i) result in any violation of the provisions of the
charter, bylaws or other constitutive document of the Company or any subsidiary,
(ii) violate or breach any Existing Instrument and (iii) result in any violation
of any applicable law or judgment, order or decree of any federal, state, local,
international or foreign governmental authority, or any court, administrative or
regulatory agency or commission or other governmental authority (each a
“Governmental Entity”) having jurisdiction over the Company or any subsidiary,
except, in the case of clauses (ii) and (iii) above, for any such violation or
breach that would not result in a Material Adverse Change. No consent, approval,
authorization or other order of, or qualification with, any Governmental Entity
is required for the execution, delivery and performance of the Transaction
Documents by the Company and the Guarantors to the extent a party thereto, or
the issuance and delivery of the Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except for
(i) such consents, approvals, authorization, orders, qualifications, waivers,
amendments or terminations as have been obtained or made as of the Time of Sale,
(ii) such consents, approvals, authorizations, orders or qualifications as may
be required under securities or Blue Sky laws of the various states in
connection with the purchase and resale of the Securities by the Initial
Purchasers, or (iii) where the failure to obtain or make any such consent,
approval, authorization, order or qualification would not result in a Material
Adverse Change or materially and adversely affect the consummation of the
Transactions.

(o) No Further Authorizations or Approvals Required. The execution and delivery
by the Company and the Guarantors of, and the performance by the Company and the
Guarantors of their obligations under, this Agreement will not require with
respect to the Company or any subsidiary of the Company any license, consent,
approval, action, order, authorization, or permit of, or registration,
declaration or filing with, any Governmental Entity, including the (i) National
Industrial Security Program Operating Manual notification requirements;
(ii) notice requirements under International Traffic in Arms Regulations and
other export control laws of the United States; and (iii) notification
requirements in accordance with the Cost Accounting Standards (as defined in the
Federal Acquisition Regulations, 48 CFR Chapter 99), except those that have been
obtained or where the failure to obtain such license, consent, approval, action,
order, authorization or permit of, or registration, declaration or filing would
not result in a Material Adverse Change.

(p) No Material Actions or Proceedings. (i) There are no legal or governmental
proceedings pending or, to the knowledge of the Company and the Guarantors,
threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is
subject, other than proceedings disclosed in the Offering Memorandum or
proceedings that would not result in a Material Change and would not result in a
material adverse change on the power or ability of the Company and its
subsidiaries, taken as a whole, to perform its obligations under this Agreement
or to consummate the transactions contemplated by the Offering Memorandum.

 

7



--------------------------------------------------------------------------------

(q) Investment Company Act. Neither the Company nor any Guarantor is, and after
giving effect to the offering and sale of the Securities will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

(r) Compliance with Environmental Laws. The Company and its subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not result in a Material Adverse
Change.

(s) No Unlawful Contributions or Other Payments. Neither the Company, any of its
subsidiaries nor any director or executive officer thereof, nor any affiliates
of the Company or any of its subsidiaries, nor, to the Company’s knowledge, any
employee, agent or representative of the Company or of any of its subsidiaries,
has made any unlawful offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and, to the Company’s knowledge after due
inquiry, the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws.

(t) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in material
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and, to the
Company’s knowledge after due inquiry, the applicable anti-money laundering
statutes of jurisdictions where the Company and its subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

8



--------------------------------------------------------------------------------

(u) No Conflict with Sanctions Laws. The Company represents that neither the
Company nor any of its subsidiaries, nor any director or executive officer
thereof, nor, to the Company’s knowledge, any employee, any agent, affiliate or
representative of the Company or any of its subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by a Person that is,
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) (collectively,
“Sanctions”) or (B) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria) except to the extent permitted by OFAC. The
Company represents and covenants that for the past five years, it and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not knowingly engage in, any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is or was the subject of Sanctions.

(v) Title to Properties. The Company and its subsidiaries do not own any real
property and the Company and its subsidiaries have valid title to all personal
property owned by them, in each case, that is material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances and defects except such as are described in the Offering
Memorandum or such liens, encumbrances and defects that would not result in a
Material Adverse Change; and, except as disclosed in the Offering Memorandum,
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not result in a Material Adverse Change and
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization and moratorium laws, and other similar laws
relating to or affecting creditor’s rights and general equitable principles
(whether considered in a proceeding in equity or at law).

(w) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights to use all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them except where lack of ownership
or possession of such rights would not result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing, which, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.

(x) No Material Labor Dispute. No material labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent except where such dispute would not result in a Material
Adverse Change; and the Company is not aware of any existing, threatened or
imminent labor disturbance by the employees of any of its contractors or
subcontractors that would result in a Material Adverse Change.

 

9



--------------------------------------------------------------------------------

(y) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes in good faith to be prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business except where such failure to renew or obtain similar coverage would not
result in a Material Adverse Change.

(z) All Necessary Permits, etc. The Company and its subsidiaries possess all
certificates, authorizations, permits and facility clearances and their
personnel has security clearances issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their businesses except
where failure to obtain such certificates, authorizations, permits and
clearances would not reasonably be expected to result in a Material Adverse
Change; and neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization, permit or clearance which, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

(aa) Company’s Accounting System. The Company maintains systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, its principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Offering Memorandum, since the end of the Company’s
most recent audited fiscal year, there has been (i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting (including any corrective
actions with regard to significant deficiencies and material weaknesses). There
is and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

10



--------------------------------------------------------------------------------

(bb) Disclosure Controls and Procedures. (i) The Company and its consolidated
subsidiaries have established and maintain “disclosure controls and procedures”
(as such term is defined in Rule 13a-15(e) under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed about the Company and its subsidiaries in the reports
the Company files or submits under the Exchange Act is accumulated and
communicated to management of the Company, including its principal executive
officer and principal financial officer, as appropriate, to allow timely
decisions regarding required disclosure to be made and (iii) such disclosure
controls and procedures are effective to a reasonable level of assurance to
perform the functions for which they were established.

(cc) Tax Law Compliance. The Company and each of its subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date of this Agreement or have requested extensions thereof (except where the
failure to file would not result in a Material Adverse Change) and have paid all
taxes required to be paid thereon (except for cases in which the failure to file
or pay would not result in a Material Adverse Change, or, except as currently
being contested in good faith and for which reserves required by GAAP have been
created in the financial statements of the Company), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had, nor does the Company or any of its subsidiaries have any notice or
knowledge of any tax deficiency which if determined adversely to the Company or
its subsidiaries would result in a Material Adverse Change.

(dd) Reliability and Accuracy of Data. The statistical and market-related data
included in the Offering Memorandum are based on or derived from sources that
the Company and the Guarantors believe to be reliable and accurate in all
material respects or represent the Company’s and the Guarantors’ good faith
estimates that are made on the basis of data derived from such sources.

(ee) Accuracy of Summaries. The statements made under the captions “Description
of Notes,” “Risk Factors” and “Business—Regulatory” in the Pricing Disclosure
Package, under the caption “Part I—Item 3—Legal Proceedings,” as included in the
Annual Report on 10-K of Holding Corp. for the year ended March 31, 2016, and
under the caption “Part II—Item 1—Legal Proceedings” of Holding Corp.’s
quarterly reports on 10-Q for the quarters ended June 30, 2016, September 30,
2016 and December 31, 2016, insofar as they purport to constitute summaries of
the terms of statutes, rules or regulations, legal or governmental proceedings
or contracts and other documents, constitute accurate summaries of the terms of
such statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.

(ff) ERISA Compliance. Each pension, profit sharing, welfare plan and other plan
which is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended

 

11



--------------------------------------------------------------------------------

(the “Code”)) would have any liability (each a “Plan”) has been maintained in
compliance with its terms and with the requirements of all applicable statutes,
rules and regulations including ERISA and the Code; and none of the Company or
any subsidiary has incurred any liability for any prohibited transaction or
accumulated funding deficiency or any complete or partial withdrawal liability
with respect to any Plan; except in each case, as would not result in a Material
Adverse Change.

(gg) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of Holding Corp. and its consolidated subsidiaries
incorporated by reference into the Offering Memorandum and who have delivered
the initial letter referred to in Section 5(a) hereof, has advised Holding Corp.
and the Company that it is an independent public accounting firm with respect to
Holding Corp. within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act and the rules and regulations thereof.

(hh) No Significant Deficiency or Material Weakness. Except as identified in the
Offering Memorandum, since the date of the most recent balance sheet of Holding
Corp. and its consolidated subsidiaries reviewed or audited by Ernst & Young LLP
and the audit committee of the board of directors of Holding Corp., Holding
Corp. has not been advised of (i) any significant deficiencies in the design or
operation of internal controls that could reasonably be expected to materially
adversely affect the ability of Holding Corp. and each of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of Holding Corp. and each of its subsidiaries.

(ii) Backlog. As of December 31, 2016, the Company’s total backlog was
$13.5 million, consisting of funded backlog, unfunded backlog and priced options
of $2.8 million, $3.2 million and $7.5 million, respectively, in each case,
primarily relating to the Company’s United States government contracting
business and calculated in a manner consistent with past practice and the
Company’s policies and procedures. All contracts, task orders and options
reflected in such total backlog amount were entered into in the ordinary course
of business, consistent with past practice.

(jj) No Other Fee or Commission. Other than in connection with this Agreement,
there is no investment banker, financial advisor, broker, finder or other
intermediary which has been retained by, or is authorized to act on behalf of,
the Company or any of its subsidiaries which might be entitled to any fee or
commission from the transactions contemplated hereby.

(kk) No Non-Competition Agreements. Except as disclosed in the Offering
Memorandum, as of the date of this Agreement, neither the Company nor any of its
subsidiaries is party to any contract containing covenants that would limit in
any material respect the ability of the Company or any of its subsidiaries to
(i) engage in any line of business or (ii) compete with any person in any market
or line of business.

 

12



--------------------------------------------------------------------------------

(ll) No Adverse Government Audit or Non-Audit Review. Except as disclosed in the
Offering Memorandum, to the knowledge of the Company and the Guarantors, there
is no outstanding allegation of improper or illegal activities arising from any
government audit or non-audit review, including without limitation, by the
Defense Contract Audit Agency, of the Company or any of its subsidiaries or work
performed by the Company or any of its subsidiaries that would result in a
Material Adverse Change. Except as disclosed in the Offering Memorandum, to the
knowledge of the Company and the Guarantors, there are no pending civil or
criminal penalties or administrative sanctions arising from a government audit
or non-audit review of the Company or any of its subsidiaries or work performed
by the Company or any of its subsidiaries, including, but not limited to,
termination of contracts, forfeiture of profits, suspension of payments, fines,
or suspension or debarment from doing business with the United States government
or any agency thereof that would result in a Material Adverse Change.

(mm) Compliance with Cost Accounting Standards. The Company’s cost accounting
system complies with the Cost Accounting Standards (as defined in the Federal
Acquisition Regulations, 48 C.F.R. Chapter 99) and, during the past three years,
its bids and proposals for government contracts have complied with the Truth in
Negotiations Act (as codified at 10 U.S.C. § 2306a and 41 U.S.C. 254b), in each
case, except as would not result in a Material Adverse Change.

(nn) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(oo) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(pp) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

13



--------------------------------------------------------------------------------

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. On the basis of the representations, warranties and
agreements herein contained, and subject to the terms and conditions herein set
forth, the Company and each Guarantor agrees to issue and sell to the Initial
Purchasers, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
98.75% of the principal amount thereof payable on the Closing Date.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Latham & Watkins LLP, 885 Third Avenue, New York, NY
10022 (or such other place as may be agreed to by the Company and Merrill Lynch)
at 9:00 a.m. New York City time, on April 25, 2017, or such other time and date
as Merrill Lynch shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”).

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Merrill Lynch for the accounts of the several Initial Purchasers
certificates for the Securities at the Closing Date against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The certificates for the Securities shall be in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as Merrill Lynch may designate. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell the Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) through its selling agents, outside the United States, to
non-U.S. persons in reliance on Regulation S upon the terms and conditions set
forth in Annex I to this Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it has no solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

 

14



--------------------------------------------------------------------------------

SECTION 3. Additional Agreements. The Company and each of the Guarantors,
jointly and severally, further agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Except as
provided for or allowed herein, the Company will not amend or supplement the
Preliminary Offering Memorandum or the Pricing Supplement. The Company will not
amend or supplement the Final Offering Memorandum prior to the Closing Date
unless the Representative shall previously have been furnished a copy of the
proposed amendment or supplement for a reasonable period of time prior to the
proposed use or filing, and shall not have reasonably objected to such amendment
or supplement. Before using or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Representative
a copy of such written communication for review and will not use or distribute
any such written communication to which the Representative reasonably objects in
a timely manner.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to the Pricing Disclosure Package as
may be necessary so that the statements in any of the Pricing Disclosure Package
as so amended or supplemented will not, in the light of the circumstances under
which they were made, be misleading or so that any of the Pricing Disclosure
Package will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the reasonable judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof), and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

15



--------------------------------------------------------------------------------

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to (i) qualify as a foreign corporation
or other entity or as dealer in any such jurisdiction where it would not
otherwise be required to qualify, (ii) take any action that would subject it to
general service of process in any such jurisdiction, (iii) make any changes to
its certificate of incorporation, bylaws or other organizational document, or
any between it and any of its equityholders, or (iv)subject itself to taxation
in any such jurisdiction where it is not then subject. The Company will advise
the Representative promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its best efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. So long as the Securities are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, at
any time when the Company is not subject to Section 13 or 15 of the Exchange
Act, for the benefit of holders and beneficial owners from time to time of the
Securities, the Company shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d).

 

16



--------------------------------------------------------------------------------

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement).

(i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or such
Affiliate of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company and the
Guarantors to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.

(j) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising (as those
terms are defined in Rule 502 under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts with respect to
the Securities within the meaning of Regulation S, and the Company will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes that have been
reacquired by any of them, except for Securities purchased by the Company or any
of its affiliates and re-sold in a transaction registered under the Securities
Act.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. The Company and the Guarantors agree to pay, or
cause to be paid, all costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in

 

17



--------------------------------------------------------------------------------

connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution (including any form of electronic
distribution) of the Pricing Disclosure Package and the Final Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company, the Guarantors or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States and the provinces of Canada (including, without limitation,
the cost of preparing, printing and mailing preliminary and final blue sky or
legal investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum), (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) any fees payable in
connection with the rating of the Securities with the ratings agencies,
(viii) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by FINRA, if
any, of the terms of the sale of the Securities, (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company and the Guarantors of
their respective other obligations under this Agreement and (x) all expenses
incident to the “road show” for the offering of the Securities, including 50% of
the cost of any chartered airplane or other transportation. Except as provided
in this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall
pay their own expenses, including the fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
condition that all representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made are true and correct and to the timely
performance by the Company and the Guarantors of their obligations hereunder,
and to the satisfaction or waiver, as determined by the Representative in its
sole discretion, to each of the following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for Holding Corp., a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial statements and certain financial
information in the Pricing Disclosure Package. In addition, on the Closing Date,
the Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representative, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial statements and certain financial information in the Final Offering
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 3 days prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(b) No Material Adverse Change or Ratings Agency Change. For the period from the
execution of this Agreement and prior to the Closing Date:

(i) there shall not have occurred any Material Adverse Change, the effect of
which, in the judgment of the Representative, makes it impracticable to proceed
with the offering, sale or delivery of the Securities being delivered on the
Closing Date on the terms and in the manner contemplated in the Pricing
Disclosure Package; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received an opinion of Debevoise & Plimpton LLP, counsel
for the Company, dated as of such Closing Date, substantially in the form
attached as Exhibit A hereto.

(d) Opinion of Delaware Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received an opinion of Morris, Nichols, Arsht & Tunnell
LLP, special Delaware counsel for certain of the Guarantors, substantially in
the form attached as Exhibit B hereto.

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Latham & Watkins
LLP, counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by an executive officer of the Company
and each Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

19



--------------------------------------------------------------------------------

(g) CFO Certificate. The Initial Purchasers shall have received on the date
hereof, and on the Closing Date, a certificate addressed to the Initial
Purchasers and as of such dates, of Lloyd W. Howell, Jr., Executive Vice
President, Chief Financial Officer and Treasurer of the Company, covering
certain financial and accounting information in the Pricing Disclosure Package
and Final Offering Memorandum, respectively, in form and substance reasonably
satisfactory to the Representative.

(h) Indenture. The Company and the Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

(i) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company and the Guarantors to perform any agreement herein or to comply with any
provision hereof, the Company and the Guarantors agree to reimburse the Initial
Purchasers, severally, upon demand for all out-of-pocket expenses that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

20



--------------------------------------------------------------------------------

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER OR ANY OF ITS SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) THROUGH OFFERS AND
SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES, IN COMPLIANCE
WITH RULE 904 UNDER REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF SUCH AN

 

21



--------------------------------------------------------------------------------

INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED
UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or the Guarantors for any losses, damages
or liabilities suffered or incurred by the Company or the Guarantors, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage or liability (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) to which such Initial
Purchaser, affiliate, director or controlling person may become subject, under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise, insofar as such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement of a material fact contained or incorporated in the Preliminary
Offering Memorandum, Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such affiliate, director or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
Merrill Lynch) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director or controlling person in connection with
investigating or defending any such loss, claim, damage or liability; provided,
however, that the foregoing indemnity agreement shall not apply, with respect to
an Initial Purchaser, to any loss, claim, damage or liability to the extent, but
only to the extent, that any such loss, claim, damage or liability arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission based upon and in conformity with written information

 

22



--------------------------------------------------------------------------------

furnished to the Company by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage or liability (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) to which
the Company, any Guarantor or any such director or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise, insofar as such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained or
incorporated in the Preliminary Offering Memorandum, Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating or defending, any such loss, claim, damage or liability. The
Company and the Guarantors hereby acknowledge that the only information that the
Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the first and second sentences of the second paragraph, the fourth paragraph
and the third and fourth sentences of the seventh paragraph under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has

 

23



--------------------------------------------------------------------------------

been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party has notified the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the named
defendants in any such action (including any impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded (based on the advice of counsel) that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (together
with local counsel (in each jurisdiction)), which shall be selected by Merrill
Lynch (in the case of counsel representing the Initial Purchasers or their
related persons), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage or liability
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim) by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 8, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise in any pending or threatened proceeding in respect of which any
indemnified party is or could

 

24



--------------------------------------------------------------------------------

have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement or compromise (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include any
statements as to or any admissions of fault, culpability or failure to act by or
on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is unavailable to or otherwise insufficient in respect of any losses, claims,
damages or liabilities referred to therein, then each indemnifying party under
such paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages or liabilities referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discounts and commissions
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Guarantors, on the
one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Section 8 hereof, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in Section 8 hereof with respect
to notice of commencement of any action shall apply if a claim for contribution
is to be made under this Section 9; provided, however, that no additional notice
shall be required with respect to any action for which notice has been given
under Section 8 hereof for purposes of indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

25



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the total discounts and
commissions received by such Initial Purchaser in connection with the Securities
distributed by it. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11 of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. The
Initial Purchasers’ obligations to contribute pursuant to this Section 9 are
several, and not joint, in proportion to their respective commitments as set
forth opposite their names in Schedule A. For purposes of this Section 9, each
director of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended by the Commission or by the NYSE, or trading in
securities generally on either the Nasdaq Stock Market or the NYSE shall have
been suspended or materially limited; (ii) a general commercial banking
moratorium shall have been declared by any of federal or New York State
authorities; (iii) a material disruption in securities settlement, payment or
clearance services in the United States or other relevant jurisdictions shall
have occurred; or (iv) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change in United States’ or international political, financial or economic
conditions, that is material and adverse and, in the judgment of the
Representative, makes it impracticable or inadvisable to proceed with the
offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package. The indemnity and contribution
provisions contained in Section 8 and 9 hereof and the representations,
warranties and other statements of the Company and the Guarantors contained in
this Agreement shall remain operative and in full force and effect regardless of
(a) any termination of this Agreement, (b) any investigation made by or on
behalf of the Initial Purchasers, any person controlling the Initial Purchasers
or any affiliate of the Initial Purchasers or the Company, the Guarantors, their
respective officers or directors, or any person controlling the Company or the
Guarantors and (c) acceptance of and payment for any of the Securities.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: High Yield Legal Department

with a copy to:

Latham & Watkins LLP

555 Eleventh Street, NW, Suite 1000

Washington, DC 20004

Facsimile: (202) 637-2201

Attention: Rachel W. Sheridan, Esq.

If to the Company or the Guarantors:

Booz Allen Hamilton Inc.

8283 Greensboro Drive

McLean, Virginia 22102

Facsimile: (703) 902-3335

Attention: Chief Financial Officer

with copies to:

Booz Allen Hamilton Inc.

8283 Greensboro Drive

McLean, Virginia 22102

Facsimile: (703) 902-3335

Attention: Chief Legal Officer

and:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 521-7334

Attention: Matthew Kaplan

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure solely to the benefit of and
be binding upon the parties hereto, and to the benefit of the indemnified
parties referred to in Sections 8 and 9 hereof, and in each case their
respective successors, and no other person will have any right or obligation
hereunder. The term “successors” shall not include any Subsequent Purchaser or
other purchaser of the Securities as such from any of the Initial Purchasers
merely by reason of such purchase.

 

27



--------------------------------------------------------------------------------

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination, but nothing herein shall
relieve a defaulting Initial Purchaser from liability for its default. In any
such case either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 18. No Advisory or Fiduciary Responsibility. The Company and each of the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. Compliance with USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

SECTION 20. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery

 

29



--------------------------------------------------------------------------------

of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (e.g., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

BOOZ ALLEN HAMILTON INC. By:  

/s/ LIoyd W. Howell, Jr.

  Name: LIoyd W. Howell, Jr.  

Title:   Executive Vice President,

            Chief Financial Officer and Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS BOOZ ALLEN HAMILTON ENGINEERING HOLDING CO., LLC By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer BOOZ ALLEN HAMILTON ENGINEERING
SERVICES, LLC By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer SDI TECHNOLOGY CORPORATION By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer EGOV HOLDINGS, INC. By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer AQUILENT, INC. By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:   Merrill Lynch, Pierce, Fenner & Smith Incorporated By:  

/s/ Douglas M Ingram

  Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities
to be Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 105,000,000.00  

J.P. Morgan Securities LLC

     61,250,000.00  

Goldman, Sachs & Co.

     35,000,000.00  

SMBC Nikko Securities America, Inc.

     35,000,000.00  

Wells Fargo Securities, LLC

     35,000,000.00  

Fifth Third Securities, Inc.

     17,500,000.00  

Barclays Capital Inc.

     17,500,000.00  

SunTrust Robinson Humphrey, Inc.

     17,500,000.00  

MUFG Securities Americas Inc.

     8,750,000.00  

PNC Capital Markets LLC

     8,750,000.00  

TD Securities (USA) LLC

     8,750,000.00     

 

 

 

Total

   $ 350,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

The Purchase Agreement and each of the Note Documents has been duly executed and
delivered by or on behalf of the Company and each Guarantor, as applicable, to
the extent, if any, that execution and delivery thereof by the Company and each
Guarantor is governed by the laws of the State of New York. Each of the Note
Documents constitutes a valid and binding obligation of the Company and each
Guarantor, as applicable, enforceable against the Company and each Guarantor, as
applicable, in accordance with its terms.

The Notes have been duly executed by the Company to the extent, if any, that
execution thereof by the Company is governed by the laws of the State of New
York, and, when issued and authenticated on behalf of the Trustee in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, will
constitute valid and binding obligations of the Company enforceable against the
Company in accordance with their terms, and will be entitled to the benefits of
the Indenture.

When the Notes have been issued and authenticated on behalf of the Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers in accordance with the terms of the Purchase Agreement, the
Guarantee of each Guarantor will constitute a valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms.

The statements in the Time of Sale Information and the Offering Memorandum under
the heading “Description of Notes,” insofar as such statements purport to
summarize certain terms of the Note Documents, the Guarantees and the Notes, are
accurate in all material respects.

To our knowledge, no consent or authorization of, approval by, notice to or
filing with any United States Federal or New York State governmental authority
is required under United States Federal or New York State law to be obtained or
made on or prior to the date hereof by the Company for the execution and
delivery of the Purchase Agreement, the Note Documents and the Notes or the
issuance and sale by the Company of the Notes in accordance with the Purchase
Agreement, except for any consents, authorizations, approvals, notices and
filings that have been obtained or made and are in full force and effect and
those consents, authorizations, approvals, notices and filings that,
individually or in the aggregate, if not made, obtained or done would not to our
knowledge have a Material Adverse Effect; provided, that we express no opinion
in this paragraph 5 with respect to United States Federal or state securities
laws.



--------------------------------------------------------------------------------

To the Address Listed on Page One    2    April 25, 2017

 

To our knowledge, no consent or authorization of, approval by, notice to or
filing with any United States Federal or New York State governmental authority
is required under United States Federal or New York State law to be obtained or
made on or prior to the date hereof by any Guarantor for the execution and
delivery of the Purchase Agreement and each Note Document or the issuance and
sale by any Guarantor of its Guarantee in accordance with the Purchase
Agreement, except for any consents, authorizations, approvals, notices and
filings that have been obtained or made and are in full force and effect and
those consents, authorizations, approvals, notices and filings that,
individually or in the aggregate, if not made, obtained or done would not to our
knowledge have a Material Adverse Effect; provided, that we express no opinion
in this paragraph 6 with respect to United States Federal or state securities
laws.

The execution and delivery by the Company of the Purchase Agreement did not, the
execution and delivery by the Company of the Notes and the Note Documents will
not, and the issuance and sale by the Company of the Notes in accordance with
the terms of the Purchase Agreement will not violate (i) to our knowledge, any
United States Federal or New York State law, rule or regulation known to us to
be applicable to the Company, (ii) any existing judgment, order or decree known
to us of any United States Federal or New York State court or other governmental
authority known to us to be binding upon the Company or (iii) any contract
listed in Schedule C hereto; except, in the case of clauses (i), (ii) and (iii),
for such violations that to our knowledge would not have a Material Adverse
Effect; provided, that we express no opinion in this paragraph 7 with respect to
United States Federal or state securities laws.

The execution and delivery by each Guarantor of the Purchase Agreement did not,
the execution and delivery by each Guarantor of each Note Document will not, and
the issuance and sale by each Guarantor of its Guarantee in accordance with the
terms of the Purchase Agreement will not violate (i) to our knowledge, any
United States Federal or New York State law, rule or regulation known to us to
be applicable to such Guarantor, (ii) any existing judgment, order or decree
known to us of any United States Federal or New York State court or other
governmental authority known to us to be binding upon the Company or (iii) any
contract listed in Schedule C hereto; except, in the case of clauses (i), (ii)
and (iii), for such violations that to our knowledge would not have a Material
Adverse Effect; provided, that we express no opinion in this paragraph 8 with
respect to United States Federal or state securities laws.

None of the Company or any Guarantor is, and, on the date hereof after giving
effect to the offering and sale of the Notes in the manner contemplated in the
Purchase Agreement and the Offering Memorandum, will be, required to be
registered as an “investment company,” as defined in the Investment Company Act
of 1940, as amended.



--------------------------------------------------------------------------------

To the Address Listed on Page One    3    April 25, 2017

 

Subject to the assumptions, qualifications and limitations set forth in each of
the Time of Sale Information and the Offering Memorandum, the statements of
United States Federal income tax law under the heading “Certain U.S. Federal
Income Tax Considerations” in the Time of Sale Information and the Offering
Memorandum are accurate in all material respects.

It is not necessary, in connection with the offer, sale and delivery of the
Notes by the Company to the Initial Purchasers and the initial resale of the
Notes by the Initial Purchasers to the subsequent purchasers, in accordance with
the Purchase Agreement and in the manner contemplated by the Purchase Agreement
and the Offering Memorandum, to register the Notes and the Guarantees under the
U.S. Securities Act of 1933, as amended, or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended. We express no opinion as to any
subsequent resale thereof.

 

 

On the basis of the foregoing, we advise you that no facts have come to our
attention that have caused us to believe that (a) the Time of Sale Information,
as of 4:00 p.m., New York City time, on April 20, 2017, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (b) the Offering Memorandum, as of the
date of the Offering Memorandum and as of the date and time of the delivery of
this letter, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; except that in each case we express no belief as to
(1) the financial statements, the related notes and schedules, and other
financial and accounting data or information contained in or omitted from the
Time of Sale Information or the Offering Memorandum or (2) the report of
management’s assessment of the effectiveness of internal control over financial
reporting or the auditor’s attestation report on internal control over reporting
contained in the Time of Sale Information or the Offering Memorandum.    



--------------------------------------------------------------------------------

EXHIBIT B

Each Delaware Corporation is a duly incorporated and validly existing
corporation in good standing under the laws of the State of Delaware

Each Delaware LLC is a duly formed and validly existing limited liability
company in good standing under the laws of the State of Delaware.

Each Delaware Corporation has the requisite corporate power and authority (i) to
execute and deliver each Transaction Document to which it is a party and to
perform its obligations thereunder and (ii) to own and operate its property, to
lease the property it operates under lease and to conduct the business in which
it is currently engaged.

Each Delaware LLC has the requisite limited liability company power and
authority (i) to execute and deliver each Transaction Document to which it is a
party and to perform its obligations thereunder and (ii) to own and operate its
property, to lease the property it operates under lease and to conduct the
business in which it is currently engaged.

Each of the Transaction Documents has been duly authorized, executed and
delivered by each Delaware Company party thereto, and the Company has taken all
necessary corporate action to authorize the issuance and sale of the Notes on
the terms and conditions set forth in the Purchase Agreement.

The Notes have been duly authorized by the Company and each Delaware Company’s
guarantee of the Notes pursuant to the Indenture has been duly authorized by
such Delaware Company.

The execution and delivery by each Delaware Company of each of the Transaction
Documents to which it is a party do not, the performance by each Delaware
Company of its obligations thereunder and the consummation of the transactions
contemplated by the Transaction Documents will not, and the issuance, sale and
guarantee of the Notes will not, violate (i) any provision of the presently
effective Governing Documents of each Delaware Company; (ii) any applicable
Delaware law, rule or regulation; or (iii) based solely on the Docket Searches,
any order, writ, judgment, injunction, decree, determination or award of any
Delaware Court.

No authorization, approval or other action by, and no notice to, consent of, or
filing with any governmental authority of the State of Delaware and, based
solely on the Docket Searches, no order of any Delaware Court, is required in
connection with the execution and delivery by any Delaware Company of the
Transaction Documents to which it is a party and the performance of its
obligations thereunder.



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that it has not engaged in and
will not engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day distribution compliance
period referred to in Rule 903 of Regulation S, it will send to such
distributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the Closing Date, except in either case in accordance with
Regulation S under the Securities Act (or in accordance with Rule 144A under the
Securities Act or to accredited investors in transactions that are exempt from
the registration requirements of the Securities Act), and in connection with any
subsequent sale by you of the Securities covered hereby in reliance on
Regulation S under the Securities Act during the period referred to above to any
distributor, dealer or person receiving a selling concession, fee or other
remuneration, you must deliver a notice to substantially the foregoing effect.
Terms used above have the meanings assigned to them in Regulation S under the
Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
distribution compliance period referred to in Rule 903 of Regulation S and only
upon certification of beneficial ownership of such Securities by non-U.S.
persons or U.S. persons who purchased such Securities in transactions that were
exempt from the registration requirements of the Securities Act.

 

Annex I-1